Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Tyvon Gullatt, Appellant                              Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 18F-
No. 06-19-00001-CR          v.                        0176-102). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Tyvon Gullatt, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 4, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk